Citation Nr: 1012227	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-17 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
weather exposure, left foot.

2.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral pain syndrome, left knee.

3.  Entitlement to a compensable disability rating prior to 
August 25, 2008, and to a disability rating greater than 30 
percent thereafter, for migraines.

4.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease, lumbar spine with 
radiculopathy.

5.  Entitlement to a compensable disability rating prior to 
August 25, 2008, and to a disability rating greater than 20 
percent thereafter, for cystitis.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2007, a statement of the case was issued in March 2008, and 
a substantive appeal was received in May 2008.

The Board notes that the Veteran was previously represented 
by AMVETS.

The issue of entitlement to a disability rating in excess of 
20 percent for degenerative disc disease, lumbar spine with 
radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of cold weather exposure, left 
foot, are causally related to active service.

2.  The Veteran's service-connected patellofemoral pain 
syndrome, left knee, is manifested by limitation of flexion, 
but not manifested by limitation of flexion to 30 degrees or 
less, by limitation of extension, or by instability. 

3.  Prior to August 25, 2008, the Veteran's service-
connected migraines were manifested by subjective complaints 
of headaches, but were not manifested by characteristic 
prostrating attacks averaging one in two months over the 
last several months.

4.  From August 25, 2008, the Veteran's service-connected 
migraines are manifested by characteristic prostrating 
attacks occurring at least once a month, but without 
objective findings of frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 

5.  Prior to August 25, 2008, the Veteran's service-
connected cystitis was not manifested by urine leakage, 
urinary frequency, or obstructed voiding.

6.  From August 25, 2008, the Veteran's service-connected 
cystitis is manifested by leakage requiring the wearing of 
absorbent materials, which must be changed less than 2 times 
per day, and awakening to void 3 to 4 times per night; but 
not manifested by obstructed voiding with urinary retention 
requiring intermittent or continuous catheterization, and a 
40 percent requires either leakage requiring the wearing of 
absorbent materials, which must be changed 2 to 4 times per 
day, or urinary frequency, with daytime voiding interval 
less than one hour, or awakening to void 5 or more times per 
night.


CONCLUSIONS OF LAW

1.  Residuals of cold weather exposure, left foot, were 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria of a disability rating greater than 10 
percent for patellofemoral pain syndrome, left knee, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.71a, Diagnostic Codes 5256-5262 
(2009).

3.  The criteria for a compensable disability rating for 
migraines have not been met for the period prior to August 
25, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8100 
(2009).

4.  The criteria for a disability rating in excess of 30 
percent for migraines have not been met for the period from 
August 25, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 
8100 (2009).

5.  The criteria for a compensable disability rating for 
cystitis have not been met for the period prior to August 
25, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.115a, 4.115b, Diagnostic Code 
7512 (2009).

6.  The criteria for a disability rating in excess of 20 
percent for cystitis have not been met for the period from 
August 25, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.115a, 4.115b, Diagnostic 
Code 7512 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.



I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2006.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, as well as provided the 
appellant additional information regarding disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court clarified VA's notice obligations 
in increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning initial ratings.  Consequently, Vasquez-Flores 
is inapplicable.  Furthermore, the Board notes that the 
United States Court of Appeals for the Federal Circuit 
recently vacated the holding of the Veteran's Court in 
Vazquez-Flores, which required the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  Nevertheless, the RO provided the 
appellant Vazquez-Flores notice by a letter dated in January 
2009 (prior to the March 2009 supplemental statement of the 
case).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the Veteran's service treatment records and VA 
treatment records are on file.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection 
with this appeal in March 2006 and September 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  The 
examination reports are thorough and contain sufficient 
information to decide the issues on appeal; however, the 
Board finds that an additional examination would be 
beneficial with adjudicating the Veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, lumbar spine with 
radiculopathy.  Thus, the Board finds that further 
examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist her have been 
fulfilled with respect to the issues on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.  The Board notes, however, that the issue of 
entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, lumbar spine with 
radiculopathy requires additional development and is being 
remanded to the RO via the AMC. 

Service Connection Left Foot Residuals of Cold Weather 
Exposure

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that she suffers current left foot 
disability as a result of cold weather exposure in 1990.  
She contends that she incurred frostbite to the left foot 
while stationed in Saudi Arabia.  Service treatment records 
document foot pain.  In April 1991, the Veteran reported 
that her feet had pain on the side near her big toe while 
stationed in the Southwest Asia region.  An April 1992 
record states that the Veteran's foot pain was considered a 
temporary (minor) problem.  On the Veteran's April 1996 
Report of Medical History, she reported a left foot problem, 
which included sharp pains in the base of her great toe, and 
was exacerbated by the cold since February 1991; an examiner 
noted status post frostbite.  On the Veteran's September 
2005 Report of Medical History, she reported experiencing 
foot pain due to a cold weather injury incurred in 1990; an 
examiner noted left foot - mild frostbite in 1990.  On the 
Veteran's February 2006 Report of Medical History, she 
reported experiencing foot problems with tingling and pain.  
On the Veteran's February 2006 Report of Medical Assessment, 
she reported suffering from continual throbbing in her left 
foot while on active duty for which she did not seek medical 
attention.

The Veteran was afforded a medical examination in connection 
with this claim in March 2006.  During the examination, the 
Veteran reported that during her participation in the 
Persian Gulf War Desert Storm campaign in 1990, she was 
exposed to cold weather while stationed in Saudi Arabia.  
She further reported that her great toe became numb followed 
by burning on rewarming with a reddish appearance.  The 
Veteran stated that she has a cold sensitivity when the 
weather drops below 40 degrees Fahrenheit.  The examiner 
diagnosed the Veteran with cold weather exposure residuals, 
left foot.

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  The Board finds that 
the record satisfactorily indicates that the Veteran was 
exposed to cold weather during service, the Veteran's left 
foot was impacted as a result of the cold weather exposure, 
and the Veteran currently has residuals of cold weather 
exposure.  Finally, the March 2006 medical opinion shows a 
nexus to service, as the Veteran was serving on active duty 
at the time of the examination.  Given the foregoing, the 
Board finds that the positive evidence is in at least a 
state of equipoise with the negative evidence regarding the 
Veteran's claim of entitlement to service connection for 
residuals of cold weather exposure, left foot.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that service connection for residuals of cold weather 
exposure, left foot, is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Left Knee, Migraines, and Cystitis

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service- connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R.  § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

I. Left Knee

The Veteran's left knee disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Arthritis shown by x-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation-of-
motion code, but there is at least some limitation of 
motion, a 10 percent rating may be assigned for each major 
joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  
Diagnostic Code 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under Diagnostic Code 
5003, which states that degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, x- ray evidence of arthritis involving 
two or more major joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added 
under Diagnostic Code 5003.  Id. at Note 1.

Diagnostic Code 5256 provides ratings ranging from 30 
percent to 60 percent for favorable or unfavorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage that is symptomatic warrants 
a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 
percent), 30 degrees (20 percent), and 15 degrees (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Compensable ratings for limitation of extension of the leg 
are assigned when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion 
and extension is from 0 to 140 degrees. 38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5262 provides the criteria for impairment of 
the tibia and fibula, which assigns a 40 percent evaluation 
for nonunion with loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

In VAOPGCPREC 23-97, the General Counsel held that a 
claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Code 5003 and 
Diagnostic Code 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2009).  VAOPGCPREC 23- 
97; see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, a separate rating must be based on additional 
disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for 
functional loss associated with injury to the leg.  
VAOPGCPREC 9-04. 

The Veteran was afforded a medical examination in connection 
with her claimed left knee disability in March 2006.  During 
the examination, the Veteran reported left knee pain, 
weakness, stiffness, and lack of endurance.  She also 
reported that the symptoms were present on a daily basis and 
constant in nature.  The Veteran reported treatment of a 
conservative nature, inclusive of rest, codeine products, 
NSAIDS, and physical therapy.  She reported wearing knee 
supports during vigorous physical activity.  The Veteran's 
precipitating factors included physical activity and 
inclement weather, and her alleviating factors included rest 
and medication.  The Veteran denied dislocation and 
subluxation.  Physical examination of the Veteran showed no 
swelling, no effusion, no ligament instability, tenderness 
to palpation throughout the periphery of the patella and 
patellar tendon areas.  The Veteran's test results for range 
of motion were: flexion limited to 110 degrees and with pain 
from 90 degrees to 110 degrees.  The Veteran was diagnosed 
with retropatellar pain syndrome, left knee.

The Veteran was afforded a subsequent VA examination in 
August 2008.  During the examination, the Veteran reported 
that her left knee swells and feels like it is giving out.  
She reported wearing a knee brace frequently.  She also 
reported that her left knee has increased in severity since 
2000, and by 2005 she was not able to run at all times and 
had a profile to walk only.  Aggravating factors include 
stair climbing.  She reported being unable to do bending or 
stooping, as well as not being able to get on her knees.  
She reported taking Ibuprofen and Tramadol twice a day.  The 
Veteran stated that she uses a brace for walking 
intermittently, but frequently, that she is able to walk 
about 1 mile with only the brace, and that that prolonged 
standing caused discomfort.  The Veteran reported joint 
symptoms of instability, pain, stiffness, weakness, 
swelling, and tenderness, but denied deformity, giving way, 
locking episodes, and flareups of joint disease.  She also 
reported episodes of dislocation or subluxation several 
times a week.  Physical examination of the Veteran showed 
slight antalgic gait, callus formation on the medial great 
toe, and increased wear on the outside edge of the left 
shoe.  The Veteran's test results for range of motion were: 
flexion against gravity to 120 degrees, with pain from 110 
degrees to 120 degrees; passive flexion to 120 degrees, with 
pain from 110 degrees to 120 degrees; and extension against 
gravity 0 to 0 degrees.  There was no additional loss of 
motion on repetitive use.  The examiner found the Veteran's 
left knee to have tenderness, painful movement, no 
inflammatory arthritis, no joint ankylosis, no bumps 
consistent with Osgood-Schlatters disease, no crepitation, 
no mass behind the knee, no clicks or snaps, no grinding, no 
instability, no patellar abnormality, and no meniscus 
abnormality.  An x-ray report in connection with the 
examination stated that the Veteran's bony structures were 
intact and normally aligned, and the joint spaces were 
normal in width, no joint effusion was seen, and a bony spur 
was seen at the intersection of the patellar tendon into the 
anterior tibial tubercle.  The examiner diagnosed the 
Veteran with retropatellar syndrome, left knee, and stated 
that her disability did not affect her daily activities.  
The examiner noted that the Veteran was not employed.

VA treatment records reflect the Veteran's complaints of and 
treatment for left knee disability.  A record from April 
2007 documents that the Veteran reported bilateral knee 
weakness, that her knees give way on her with ambulation, 
and that the left knee is weaker than the right.  A record 
from May 2008 documents that the Veteran's left knee had 
full range of motion with pain, negative drawer, and slight 
lower knee edema.  A record from September 2008 states that 
the Veteran reported exercising daily by working out at 
home, going walking, or working out at a gym.

The Veteran has submitted statements regarding the severity 
of her left knee disability.  The Veteran stated that she 
has moderate subluxation and that her knee is very unstable.

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that her service-connected left knee 
disability is more severe than the assigned disability 
rating reflects.  Medical evidence generally is required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The 
Board has considered the Veteran's contentions carefully.  
In this case, competent medical evidence offering detailed 
medical findings and specialized determinations pertinent to 
the rating criteria are the most probative evidence with 
regard to evaluating the Veteran's service-connected left 
knee disability.

There is no doubt that the Veteran's service-connected left 
knee disability results in impairment.  The Veteran's 
complaints of pain are credible and fully supported by the 
medical evidence.  Nevertheless, the Board must apply the 
regulatory criteria for assigning ratings for the knee.  The 
currently assigned 10 percent rating appears to contemplate 
the degree of limitation of motion, including additional 
functional loss due to pain.  In order to assign a rating in 
excess of the current 10 percent under Code 5260, a rating 
of 20 percent would require flexion limited to 30 degrees.  
Even when additional functional loss due to pain is 
considered, the preponderance of the evidence is against 
such a finding.  A higher, or even separate, rating under 
Code 5261 is not applicable, as extension was not shown to 
be limited at all.  Likewise, application of Diagnostic 
Codes 5256 for ankylosis and 5258 for a dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint are not warranted, as the Veteran 
denied locking episodes during the August 2008 VA 
examination, and an x-ray showed no joint effusion or 
ankylosis.  Application of Code 5259 for removal of 
semilunar cartilage that is symptomatic would not benefit 
the Veteran since the highest rating under that Code is 10 
percent.  Under Code 5257, there would have to be severe 
recurrent subluxation or lateral instability; the medical 
evidence does not appear to show any such impairment, as the 
VA examiner from August 2008 found no instability.  As 
outlined above, application of the facts of this case to the 
regulatory criteria does not warrant a rating in excess of 
10 percent at this time.

In addition, staged ratings are not applicable, since at no 
point did the Veteran's patellofemoral pain syndrome, left 
knee, approximate the criteria for a disability rating 
higher than 10 percent.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a higher rating.


II. Migraines

The present appeal involves the Veteran's claim that the 
severity of her service-connected migraines warrants a 
higher disability rating.  The Veteran's migraines have been 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Historically, service connection was granted for migraines 
in December 2006, and given a 0 percent disability rating, 
effective September 1, 2006.  Subsequently, a November 2008 
rating decision increased the disability rating from 0 
percent to 30 percent, effective August 25, 2008.  As the 
maximum schedular rating was not assigned, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

Diagnostic Code 8100 provides ratings for migraine 
headaches.  A 10 percent rating is warranted when there is 
evidence of migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent rating is warranted when there is 
evidence of characteristic prostrating attacks occurring on 
an average once a month over the last several months.  
Finally, a maximum 50 percent rating is warranted when there 
is evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The Veteran was afforded a medical examination in connection 
with her claimed migraines in March 2006.  During the 
examination, the Veteran reported onset of headaches in 
1987, and that when present affect the temporal areas on the 
skull bilaterally with posterior radiation.  The Veteran 
reported a quality of a throbbing, stabbing sensation, with 
a duration of up to 2 months.  She reported incurring 
approximately 3 of these episodes each year.  She reported 
taking Midrin, which helped, but did not alleviate the 
headaches totally.  The Veteran reported accompanying 
symptoms of nausea, weakness, fatigue, distraction, 
photophobia, scatomas, and blurred vision.  She denied 
emesis, and denied losing any workdays during the past 12 
months due to her disability.  Physical examination of the 
Veteran's head was basically normal.  A noncontrast CT scan 
of the Veteran's brain revealed that her ventricles and CSF 
spaces were normal, there were no intra-axial or extra-axial 
fluid collections, no evidence of hemorrhage, infarct, mass 
or mass effect, the visualized osseous structures were 
unremarkable, no fractures or destructive lesion of bone was 
identified.  The impression was a normal noncontrast head CT 
scan.  The Veteran was diagnosed with migraine headaches.

The Veteran was afforded a subsequent VA examination in 
August 2008.  During the examination, the Veteran reported 
that the date of onset of her migraine headaches was 1987, 
that they have gotten progressively worse, and that they 
begin in the temporal area and can radiate back into the 
neck area.  Her symptoms included pounding, throbbing, 
photophobic, phonophobia, occasional nausea, and being 
unable to think.  She further reported that most attacks 
were prostrating and usually have a duration of 1 to 2 days.  
She reported that when they occur she takes medication, must 
lie down, and then sleeps it off.  She reported that they 
vary in frequency - sometimes daily or weekly, but described 
them as weekly during the past 12 months.  The examiner 
diagnosed the Veteran with chronic mild migraine headaches.  
The examiner noted that the Veteran was not employed.  The 
examiner found that the Veteran's migraine headaches 
affected her daily activities, including mild effects with 
regard to chores, shopping, exercising, sports, recreation, 
and traveling, but no effects with regard to feeding, 
bathing, dressing, toileting, and grooming.  

VA treatment records reflect the Veteran's complaints of and 
treatment for migraine headaches.  A record from May 2008 
states that the Veteran reported experiencing migraine 
headaches 3 or 4 times per week, that she has to lay down 
and rest when they occur as she is unable to concentrate, 
and that an April 2008 CT scan of her head was within normal 
limits.  A record from September 2008 documents that the 
Veteran reported that she was starting a full-time job in 
the next month.  

The Veteran has submitted statements regarding the severity 
of her migraines.  The Veteran stated that she experiences 
at least 3 to 4 prostrating headaches each week, and that 
they last 2 to 12 hours. 

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that her service-connected migraines are 
more severe than the assigned disability ratings reflect.  
Medical evidence generally is required to probatively 
address questions requiring medical expertise; lay 
assertions do not constitute competent medical evidence for 
these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The 
Board has considered the Veteran's contentions carefully.  
In this case, competent medical evidence offering detailed 
medical findings and specialized determinations pertinent to 
the rating criteria are the most probative evidence with 
regard to evaluating the Veteran's service-connected 
migraines.

The Board notes that prior to August 25, 2008 there was no 
objective medical evidence that the Veteran had migraines 
with characteristic prostrating attacks averaging one in 2 
months over the last several months.  Significantly, during 
the March 2006 examination, the Veteran reported 
experiencing approximately 3 severe headaches each year, and 
denied losing any workdays during the past 12 months due to 
her disability.  The Board notes that a May 2008 VA 
treatment states that the Veteran reported experiencing 
migraine headaches 3 or 4 times per week; however, the Board 
finds that there her complaints did not evidence clear 
objective findings of characteristic prostrating attacks.  
The Board finds that the totality of the competent evidence 
shows that the criteria for a compensable disability rating 
was not warranted for migraines prior to August 25, 2008.

In sum, the Board finds that the preponderance of the 
evidence is against finding that the Veteran is entitled to 
a compensable disability rating for her migraines prior to 
August 25, 2008.

With regard to the Veteran's increased rating claim for 
migraines from August 25, 2008, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran is entitled to a disability rating greater than 30 
percent.  The Board notes that the next higher rating of 50 
percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100 
requires evidence of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  The Board does not doubt that the Veteran 
continues to suffer from migraines and acknowledges that the 
record shows a long history of treatment for migraines and 
headaches.  The Board nevertheless is bound by the 
regulatory criteria for assigning disability ratings.  The 
current 30 percent disability rating already contemplates 
prostrating attacks occurring on an average once a month 
over the last several months.  Significantly, the Board 
notes that a VA September 2008 treatment record states that 
the Veteran was to start a full-time job in the next month.  
Therefore, the Board finds that the overall evidence does 
not show that her migraines are productive of severe 
economic inadaptability.  The Board finds that there is no 
persuasive evidence of manifestations warranting a 
disability rating greater than 30 percent.  

Therefore, the preponderance of the evidence is against 
entitlement to a disability rating greater than 30 percent 
for migraines from August 25, 2008.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant higher ratings.


III.  Cystitis

The present appeal involves the Veteran's claim that the 
severity of her service-connected cystitis warrants a higher 
disability rating.  The Veteran's cystitis has been rated 
under 38 C.F.R. § 4.115(b), Diagnostic Code 7512.  
Historically, service connection was granted for cystitis in 
December 2006, and given a 0 percent disability rating, 
effective September 1, 2006.  Subsequently, a November 2008 
rating decision increased the disability rating from 0 
percent to 20 percent, effective August 25, 2008.  As the 
maximum schedular rating was not assigned, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

Chronic cystitis (to include interstitial and all 
etiologies, infectious and non- infectious) is rated as 
voiding dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7512.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a.

Where diagnostic codes refer the decisionmaker to these 
specific areas dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Id.

Evaluations under urine leakage contemplate continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials, which must be changed, more than four times per 
day, a 60 percent evaluation is warranted.  When there is 
leakage requiring the wearing of absorbent materials, which 
must be changed 2 to 4 times per day, a 40 percent 
disability rating is warranted.  When there is leakage 
requiring the wearing of absorbent materials, which must be 
changed less than 2 times per day, a 20 percent disability 
rating is warranted.  Id.

Urinary Frequency, with daytime voiding interval less than 
one hour, or awakening to void 5 or more times per night, is 
rated 40 percent.  Daytime voiding interval between 1 and 2 
hours, or awakening to void 3 to 4 times per night is rated 
20 percent.  Daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night is rated 10 percent.  
Id.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is rated 30 
percent.  Marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following: (1) Post void residuals 
greater than 150 cc; (2) Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (3) Recurrent urinary 
tract infections secondary to obstruction; and (4) Stricture 
disease requiring periodic dilatation every 2 to 3 months; 
is rated 10 percent.  Obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year, is rated 0 percent (noncompensable).  Id.  

The Veteran was afforded a medical examination in connection 
with her claimed migraines in March 2006.  During the 
examination, the Veteran reported experiencing recurrent 
urinary tract infections since 1986, and that she 
experiences approximately 3 episodes each year, which are 
treated with antibiotics.  She denied having surgery for her 
disability; however, she has undergone cystoscope.  She 
reported that she was first diagnosed with chronic cystitis 
in August 1995.  The Veteran denied bladder complaints and 
bowel complaints (The Board notes that this was reported 
during her lumbar spine assessment.).  The examiner 
diagnosed the Veteran with chronic cystitis.

The Veteran was afforded a subsequent VA examination in 
August 2008.  During the examination, the Veteran reported 
that the date of onset for cystitis was 1986.  She reported 
last having a bladder infection in July 2008, and that she 
was treated with Cipro and underwent cystoscopies.  She also 
reported having about 4 to 5 urinary tract infections since 
January 2008.  Urinary symptoms included voiding 3 times per 
night, but she denied urgency, weak or intermittent stream, 
dysuria, dribbling, straining to urinate, hematuria, urine 
retention, and urethral discharge.  She reported 
experiencing stress incontinence.  She denied any 
hospitalizations for urinary tract infections during the 
past 12 months, as well as required drainage or required 
intensive management.  She also denied a history of 
obstructed voiding (urinary retention), urinary tract 
stones, renal dysfunction or renal failure, acute nephritis, 
hydronephrosis, and cardiovascular symptoms.  Physical 
examination showed no peripheral edema, normal right and 
left dorsalis pedis pulse, normal right and left posterior 
tibial pulse.  The examiner diagnosed the Veteran with 
chronic moderate cystitis.  The examiner noted that the 
Veteran was not employed.  The examiner found that the 
Veteran's cystitis affected her daily activities, including 
moderate effects with regard chores, shopping, exercise, 
sports, recreation, and traveling, mild effects with regard 
to toileting, and no effects with regard to feeding, 
bathing, dressing, and grooming.

VA treatment records reflect the Veteran's complaints of and 
treatment for cystitis.  A record from November 2007 states 
that the Veteran reported experiencing frequent urination, 
urgency, odor to urine, and pain after urination.  The 
Veteran was seen for a possible urinary tract infection in 
January 2008, and had complaints of frequent urination, 
constant urgency, and occasional burning with urination, but 
no hematuria.  In April 2008, the Veteran denied bowel or 
bladder incontinence, and again denied bowel or bladder 
problems in May 2008.  In June 2008, the Veteran was seen by 
the nursing ambulatory care for complaints of frequent 
urination and burning, and a possible urinary tract 
infection.  During a nephrology consultation in July 2008, 
the Veteran reported experiencing at least 10 urinary tract 
infections per year, and was diagnosed with acquired cystic 
disease and microhematuria.  The Veteran underwent a 
cystoscopy in August 2008, and was diagnosed with recurrent 
urinary tract infection- cystitis.  A treatment record from 
September 2008 documents that the Veteran reported that she 
was starting a full-time job in the next month.  

The Veteran has submitted statements regarding the severity 
of her cystitis.  In May 2008, the Veteran stated that she 
believed that her disability warranted at least 10 percent 
disability rating, as she was unable to hold her bladder for 
long periods and wore pads on occasion, and that it also 
affected her working environment. 

The Board acknowledges that the Veteran, in advancing this 
appeal, suggests that her service-connected cystitis is more 
severe than the assigned disability ratings reflect.  
Medical evidence generally is required to probatively 
address questions requiring medical expertise; lay 
assertions do not constitute competent medical evidence for 
these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The 
Board has considered the Veteran's contentions carefully.  
In this case, competent medical evidence offering detailed 
medical findings and specialized determinations pertinent to 
the rating criteria are the most probative evidence with 
regard to evaluating the Veteran's service-connected 
cystitis.

The Board notes that prior to August 25, 2008 there was no 
objective medical evidence that the Veteran had leakage 
requiring the wearing of absorbent materials, which must be 
changed less than 2 times per day.  The objective medical 
evidence also failed to show that the Veteran's daytime 
voiding interval was between 2 and 3 hours, or that she woke 
up to void 2 times per night.  Additionally, the Veteran's 
cystitis was not manifested by marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any of the following: (1) Post void 
residuals greater than 150 cc; (2) Uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
Recurrent urinary tract infections secondary to obstruction; 
or (4) Stricture disease requiring periodic dilatation every 
2 to 3 months.  The Board finds that the totality of the 
competent evidence shows that the criteria for a compensable 
disability rating were not met for cystitis prior to August 
25, 2008.  

In sum, the Board finds that the preponderance of the 
evidence is against finding that the Veteran is entitled to 
a compensable disability rating for her cystitis prior to 
August 25, 2008.

With regard to the Veteran's increased rating claim for 
cystitis from August 25, 2008, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran is entitled to a disability rating greater than 20 
percent.  The Board notes that the next higher rating of 30 
percent under 38 C.F.R. § 4.115a requires obstructed voiding 
with urinary retention requiring intermittent or continuous 
catheterization, and a 40 percent requires either leakage 
requiring the wearing of absorbent materials, which must be 
changed 2 to 4 times per day, or urinary frequency, with 
daytime voiding interval less than one hour, or awakening to 
void 5 or more times per night.  The Board does not doubt 
that the Veteran continues to suffer from cystitis and 
acknowledges that the record shows a long history of 
treatment for cystitis.  The Board nevertheless is bound by 
the regulatory criteria for assigning disability ratings.  
The current 20 percent disability rating already 
contemplates leakage requiring the wearing of absorbent 
materials, which must be changed less than 2 times per day, 
or a daytime voiding interval between 1 and 2 hours, or 
awakening to void 3 to 4 times per night.  As previously 
noted, only the predominant area of dysfunction shall be 
considered for rating purposes.  The Board finds that there 
is no persuasive evidence of manifestations warranting a 
disability rating greater than 20 percent.  

Therefore, the preponderance of the evidence is against 
entitlement to a disability rating greater than 20 percent 
for cystitis from August 25, 2008.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant higher ratings.

Extraschedular Consideration

The Board has considered rating the Veteran's left knee 
disability, migraines, and cystitis under other Diagnostic 
Codes in order to provide the Veteran with the most 
beneficial rating.  The Board finds that the Veteran's left 
knee disability is rated most appropriately under Diagnostic 
Code 5260, her migraines is rated most appropriately under 
Diagnostic Code 8100, and her cystitis is rated most 
appropriately under Diagnostic Code 7512.

The Board also recognizes that the Veteran and the record 
may be understood to suggest impact of the service-connected 
disabilities on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular 
criteria was discussed in great detail above.  To accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R.
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  Either the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe 
the Veteran's disability level and symptomatology.  Id. at 
115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only her symptoms but the severity 
of her disabilities.  For these reasons, referral for 
extraschedular consideration is not warranted




ORDER

Entitlement to service connection for residuals of cold 
weather exposure, left foot is granted.

Entitlement to an evaluation in excess of 10 percent 
disabling for patellofemoral pain syndrome, left knee, is 
denied.

Entitlement to a compensable disability rating for migraines 
for the period prior to August 25, 2008 is denied.

Entitlement to an evaluation in excess of 30 percent 
disabling for migraines for the period since August 25, 2008 
is denied.

Entitlement to a compensable disability rating for cystitis 
for the period prior to August 25, 2008 is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for cystitis for the period since August 25, 2008 
is denied.


REMAND

Briefly, the Veteran contends that the evaluation assigned 
her degenerative disc disease, lumbar spine with 
radiculopathy does not accurately reflect the severity of 
her disorder.  Currently, the Veteran is assigned a 20 
percent disability rating, effective September 1, 2006.  The 
Veteran stated on the May 2008 VA Form 9 that she should be 
separately rated for her radiculopathy.

The Veteran was last afforded a VA examination in August 
2008.  The examiner diagnosed the Veteran with bilateral L4-
5 and L5-S1 neural foraminal stenosis, degenerative disc and 
joint disease, and bilateral S1 nerve root contact without 
displacement.

The Board finds that the November 2008 and March 2009 
supplemental statements of the case did not adequately 
address whether any associated objective neurologic 
abnormalities, such as the Veteran's radiculopathy, should 
be rated separately.

Under the circumstances, the Board finds that another VA 
examination is appropriate.
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of her degenerative 
disc disease, lumbar spine with 
radiculopathy.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  After reviewing the 
claims file and examining the Veteran, the 
examiner should ascertain the current 
severity of the Veteran's degenerative 
disc disease, lumbar spine with 
radiculopathy.

If applicable, the examiner should 
specifically detail any associated 
objective neurologic abnormalities due to 
the Veteran's degenerative disc disease, 
lumbar spine.  
Examination findings should be reported to 
allow for evaluation under any appropriate 
diagnostic codes.

2.  Thereafter, the AMC/RO should read the 
VA examination report and ensure that the 
requested findings have been reported.

3.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the record and 
determine whether a higher rating is 
warranted for degenerative disc disease, 
lumbar spine with radiculopathy, and 
determine whether any associated objective 
neurologic abnormalities should be rated 
separately.  The Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


